Citation Nr: 1227180	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  11-10 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for an anxiety disorder.


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1982 to July 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut, which granted service connection for an anxiety disorder and assigned a 10 percent disability evaluation. 


FINDINGS OF FACT

1.  Throughout the appellate period, the Veteran's anxiety disorder has been manifested by symptoms of depressed mood, anxiety, chronic sleep impairment, and mild memory loss; occupational and social impairment with reduced reliability and productivity is not shown at any time during the course of the appeal. 

2.  The evidence in this case does not show an exceptional disability picture that the available scheduler evaluation for the Veteran's service-connected anxiety disorder is inadequate.


CONCLUSIONS OF LAW

1.  During the entire appellate period, the criteria for a 30 percent rating, but not higher, for a service-connected anxiety disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 9413 (2011).

2.  The criteria for referral of the Veteran's anxiety disorder on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to the September 2010 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011) in correspondence dated in May 2010.  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The Board notes that the May 2010 letter also notified the Veteran of the process by which disability ratings and effective dates are established as outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  


VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in the analysis below, the Veteran was also provided with a VA examination.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for the purpose of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been afforded the opportunity to present evidence and argument in support of his claim before a Veterans Law Judge, and he has declined to do so.  Therefore, the duties to notify and assist have been met. 

Schedular Analysis

The Veteran essentially contends that his anxiety disorder is more disabling than contemplated by the current 10 percent disability evaluation. 

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2011). 

Since the initial grant of service connection, the Veteran's anxiety disorder has been assigned a 10 percent rating.  In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).    
 
The Veteran's disability has been evaluated under Diagnostic Code 9413 for an anxiety disorder, not otherwise specified.  Under the relevant rating criteria, a 10 percent rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during period of significant stress, or symptoms are controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9413 (2011). 

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment;  and mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms such as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  Id. 

When evaluating a mental disorder, the rating agency must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but it cannot assign an evaluation solely on the basis of social impairment.  See 38 C.F.R. § 4.126 (2011).

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- IV), p. 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126 (2011); VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995). 

In addition to an anxiety disorder, for which service connection has been established, the VA examiner indicated that the Veteran shows symptoms consistent with a diagnosis of major depressive disorder, with onset after receiving a diagnosis of non-service connected diabetes.  It is now well-settled that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). 

The medical evidence in the instant case does not differentiate between the symptomatology associated with the Veteran's anxiety disorder and that resulting from any current nonservice-connected psychiatric disorder.  Although the VA examiner distinguished two separate pyschaitric disorders, she did not specify which symptoms were attributed to which disorder.  It appears that to delineate between anxiety and major depressive disorder would be an impossibility.  Accordingly, for the purposes of this decision, the Board will attribute all of the Veteran's psychiatric symptoms to his service-connected anxiety disorder. 

The Board now turns to an evaluation of the relevant medical evidence in the Veteran's case.  The Veteran was screened for PTSD/anxiety at a VA treatment facility in April 2010.  The record indicates that his chief complaint was an inability to sleep and the presence of "harmful and hurtful feelings and thoughts about  family and friends."  The Veteran was 20 minutes late to the appointment, so only a limited assessment could be performed.  The clinician documented the Veteran's claim that he was on time, but was too anxious to get out of the car and come in for the appointment.  He reported waiting in his car for an hour before forcing himself to go in.  The clinician noted that the Veteran scanned the room before entering with great caution.  He appeared "anxious" and "on edge."  The clinician noted, however, that he was polite and cooperative with the interview, engaging easily with him. 

During this assessment, the Veteran reported his combat experience in Grenada during service.  He was reminded of the events a few months prior when his wife began watching a documentary about it on the history channel.  He began having considerable distress and disrupted sleep with nightmares.  The Veteran reported intrusive thoughts about the event as well as crying spells.  He also reported having chest pains and feeling shaky when he thought about it.  The clinician noted the Veteran's claims of social withdrawal, hyperarousal, and irritability/anger (to include frequently losing his temper with friends and family and numerous verbal outbursts).  He reported having alienated many of his friends and experiencing considerable marital strain.  The Veteran further described having frequent violent fantasies, but denied a desire to act on them, or any intent towards violence at that time.  The Veteran also reported hypervigilance, poor mood, and other symptoms of depression.  He further claimed to have hopeless feelings, in that if something were to happen to him, he would not care.  Nevertheless, he denied any suicidal ideation or desire to die.  

The Veteran also described his alcohol use to the point where he "blacks out".  He mentioned his wife's assertions that he was a "mean drunk," and alluded to verbal altercations while intoxicated.  The clinician noted the Veteran's self-reported history of arrests related to his intoxication, but not to include driving under the influence.  The clinician assigned a GAF score of 45.  Despite the presence of risk factors indicating a danger to self and others, the clinician assessed that he was not an acute danger to himself at that time, nor was there any evidence to suggest imminent risk of violence to others.  Safety factors included the fact that he seemed future oriented and cited his 10 year old son as a protective factor.  Additionally, the clinician remarked that the Veteran was committed to not acting on any of his violent thoughts. 

The Veteran underwent an examination for VA purposes in August 2010.  The August 2010 VA examination report noted that the Veteran presented as "adequately groomed" and casually dressed.  He was alert and oriented in all spheres.  Rapport was established gradually and maintained throughout the evaluation.  The examiner noted that his affect was constricted and his mood congruent.  His eye contact was intermittent.  Further, his speech content was logical and goal oriented.  Speech rate, tone and volume were within normal limits.  The examiner observed that the Veteran was cooperative and appropriate throughout the evaluation.  He denied any current suicidal and/or homicidal ideation, as well as hallucinations or other symptoms of psychosis or mania.

The examiner annotated the Veteran's account of his traumatic events in service.  She noted that he stated he was proud of his performance in combat and did not have feelings of remorse.  The examiner noted that the Veteran described his symptoms as having a moderate impact on his day to day functioning.  He stated that he had no difficulties with his job performance or job conduct related to his psychiatric difficulties.  

During the VA examination, the Veteran reported increased hypervigilance and diminished concentration.  The examiner noted that the Veteran had significant symptoms of avoidance.  He reported avoiding activities, such as going to dance clubs, for fear that he would get into violent altercations.  He displayed significant symptoms of social isolation and anhedonia.  He had trouble remembering details of his in-service trauma.  Furthermore, the Veteran reported that he avoided driving his car because it caused him to experience increased anxiety.  He reported that if a co-worker did not drive him to work, he would probably miss work more often.  The Veteran stated that he would drink on occasion and when he would drink, it would be "a lot."  The VA examiner noted the Veteran's description of getting into physical altercations with others while intoxicated.  The Veteran reported significant anger difficulties which caused him to engage in verbal altercations with his wife on a more frequent basis.  He denied ever hitting his wife or throwing objects during these altercations.  The Veteran mentioned his wife's description that he "gets real evil" when he is drinking.  He denied any occupational or legal difficulties as a result of his drinking, however.  The examiner indicated significant signs of marital strain.  The VA examiner further noted the Veteran's reported symptoms of depression.  The Veteran reported an incident of neglecting his hygiene for 2-3 days during episodes of depression.  Furthermore, the Veteran reported having no hobbies and spending his time watching television and playing computer games.  

The report also indicates that the Veteran had sleep impairment, for which he is prescribed medication.  The Veteran indicated that the medication had not helped, however.  He reported that he and his wife do not sleep in the same room because of this issue.  The examiner opined that the Veteran experienced significant avoidance and hyperarousal symptoms and assessed that his insight and judgment appeared to be slightly impaired.  She assigned the Veteran a GAF score of 58. 

As noted above, the Veteran's anxiety disorder has been evaluated as 10 percent disabling since the date of service connection.  Upon review of the evidence of record, however, the Board finds that the Veteran is entitled to a 30 percent disability rating throughout the appellate period.  Staged ratings are inapplicable in the instant case, and the Board's analysis examines the entire appellate period without distinguishing between any of the periods.  See Fenderson, 12 Vet. App. at 126.

As noted above, in order to obtain a 30 percent disability evaluation, the evidence must demonstrate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment;  and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9413 (2011).

Although the Veteran does not have all the symptomatology consistent with the assignment of a 30 percent rating throughout the appellate period, the Board finds that the impact of the Veteran's anxiety on his social and occupational functioning sufficiently approximates the degree of impairment contemplated by a 30 percent rating.  See 38 C.F.R. § 4.7 (2011).  Criteria for the assignment of a 30 percent rating that have been met or approximated throughout the record are depressed mood, anxiety, chronic sleep impairment (e.g. as noted in the April 2010 VA treatment record and August 2010 VA examination report), and some evidence of impairment of long-term memory related to the in-service trauma.  

The Board also considered the Veteran's GAF scores, which ranged from 45 in April 2010 (indicative of "serious" symptoms) to 58 (indicative of "moderate" symptoms) in August 2010.  The Board finds that the Veteran's GAF scores throughout the appellate period are consistent with a 30 percent rating of the Veteran's anxiety disorder.

Although a GAF score alone is not a basis for assigning a disability rating, GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); 38 C.F.R. § 4.130 (2011) (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  Id.  The Veteran's GAF scores are consistent with findings of moderate to serious symptoms, and are congruent with a 30 percent disability rating.  Based upon the GAF scores along with symptoms associated with the majority of the criteria rated as 30 percent disabling, this rating is the most appropriate under the totality of the circumstances.  This is based upon the fact that the Veteran generally functions satisfactorily, with routine behavior, self-care, and conversation normal. 

The Board has considered the appropriateness of a rating in excess of 30 percent at any time during the appellate period, and concludes that the Veteran's overall disability picture is not most congruent with a 50 percent disability rating at any time.  The Board acknowledges that the record demonstrates that the Veteran has certain symptoms associated with a 50 percent disability rating, such as evidence of impairment of long-term memory related to the in-service trauma (as noted above, already contemplated in the 30 percent evaluation), disturbances of motivation and mood with regard to his depression and anhedonia, slight impairment of insight and judgment, and to some degree maintaining effective social relationships, per the VA examiner's assessment.  38 C.F.R. § 4.130, Diagnostic Code 9413 (2011).  The record does not demonstrate, however, that the Veteran generally suffers occupational and social impairment with reduced reliability and productivity due to such symptoms such as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of both short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; or difficulty in establishing and maintaining effective work relationships.  Id.  

To the contrary, for the most part, the evidence demonstrates that the Veteran has maintained stable employment, working part-time at a cleaning office for the last 5 years, and full-time for 11 years prior at a chemical company.  He demonstrated appropriate behavior during the examinations.  He denied both suicidal and homicidal ideation, although as described above, has had "violent fantasies" documented in the VA treatment record.  Nevertheless, he was noted to be adequately groomed and alert and oriented in all spheres.  He was described as "pleasant" in VA treatment records.  He acted appropriately and cooperatively during both of the April and August 2010 examinations and was not considered to pose an imminent risk to either himself or others.  Additionally, there is no evidence in the record to suggest a loss of recent, remote, or immediate memory.  The only indications of memory loss relate to the in-service trauma for which he is service-connected, already contemplated by a 30 percent evaluation.  In any case, there is no indication that the Veteran forgets to complete tasks or any highly learned material.  Therefore, the majority of the criteria for a 50 percent evaluation for an anxiety disorder have not been met.

With respect to a 70 percent disability rating, the record does not demonstrate that the Veteran generally suffers from occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  There are no indications of suicidal ideation (as discussed above), obsessional rituals, and difficulty adapting to stressful circumstances.  The record contains no evidence of illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene (beyond the one instance noted above), or difficulty in adapting to work or a work-like setting.  Although there are indications of marital discord and having alienated many of his friends, there is no indication of a complete inability to establish and maintain effective relationships.  To the contrary, the Veteran has maintained his ability to work at the same place of employment for the five years prior to the August 2010 examination and has remained married. 

Similarly, with respect to a 100 percent disability rating, the record does not indicate that the Veteran has suffered from total occupational and social impairment at any time during the appellate period.  The record does not demonstrate any gross impairment in thought processes or communication, grossly inappropriate behavior, or the persistent danger of hurting himself or others.  The Veteran has not demonstrated an intermittent inability to perform the activities of daily living, including maintenance of minimal personal hygiene, nor does the record reveal disorientation to time and place.  Though, as noted above, the record indicates that the Veteran has a degree of memory loss related to the in-service trauma for which his anxiety disorder is service-connected, the Veteran has not shown memory loss for his occupation, his own name, or those of his close relatives.  As noted, his memory loss has already been contemplated by a 30 percent evaluation. 

In conclusion, the preponderance of the evidence demonstrates that the Veteran is entitled to a disability rating of 30 percent, but not greater, throughout the appellate period.  As noted above, "staged" ratings are not necessary in this case.  The Board finds that, since the effective date of service connection, the Veteran's anxiety disorder has been 30 percent disabling.  See Fenderson, 12 Vet. App. at 126.

Extra-Schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60   (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a Veteran's entitlement to an extra-schedular rating.  22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate.  Higher ratings are available for an anxiety disorder, but, as discussed above, the Veteran does not meet those criteria.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or different from those contemplated by the schedular criteria.  Indeed, the Veteran had maintained employment as a cleaner for five years at the time of his August 2010 VA examination and had not been hospitalized for his disability at any time during the appellate period.

The available schedular evaluations for this service-connected disability are adequate.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, supra.

The Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In the present case, however, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU. The Veteran was employed as a cleaner at the time of his most recent August 2010 examination for VA purposes.  The Veteran has not reported having lost time from work as a result of his anxiety disorder.  In sum, the Board finds that the record does not demonstrate a continuing inability of the Veteran to obtain gainful employment as a result of his anxiety disorder.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.

(CONTINUED ON NEXT PAGE)

ORDER

An initial 30 percent disability rating for an anxiety disorder is granted, subject to the law and regulations governing payment of monetary benefits. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


